                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ALABAMA
                                NORTHERN DIVISION

 IN RE:                                         )
                                                )     Case No. 19-80155-CRJ11
 STEVE SHICKLES, JR. and RONDA                  )
 SHICKLES,                                      )     Chapter 11
                                                )
                Debtors.                        )


     EMERGENCY MOTION TO CONVERT CASE TO CHAPTER 7, OR IN THE
    ALTERNATIVE, DISMISS AND FOR RELIEF FROM THE AUTOMATIC STAY

        Movants Simple Helix, LLC (“Simple Helix”), Deep Blue Holdings, LLC (“Deep Blue”),

 Alpha Hosting, LLC (“Alpha”), The Westmoreland Company, Inc. (“Westmoreland”), Karl Leo,

 and Jada Leo (collectively, the “Movants”), creditors and parties-in-interest in the above-styled

 bankruptcy case, hereby respectfully file this Emergency Motion to Convert Case to Chapter 7 or,

 in the Alternative, Dismiss and for Relief from the Automatic Stay (the “Motion”). In support of

 this Motion, Movants state as follows:

                                PRELIMINARY STATEMENT

        This case arises from a massive fraud and embezzlement scheme perpetrated by Steve

 Shickles, Jr. (“Shickles”) against his former employer and its affiliates and investors. On January

 9, 2019, after discovering Shickles’ wrongful actions, Movants filed an Emergency Petition for

 Temporary Restraining Order and Preliminary Injunction in the Circuit Court of Madison County,

 Alabama (the “State Court”), styled Simple Helix, LLC, et al. v. Steve Shickles, civil action no.

 CV-2019-900063 (the “Civil Action”). On January 10, 2019, the State Court entered a temporary

 restraining order (TRO) against Shickles. Subsequently, on January 14, 2019, Movants filed a

 Verified Complaint naming Shickles and his wife, Ronda Shickles (collectively, the “Debtors”),

 as defendants in the Civil Action, and bringing causes of action premised upon conversion,




Case 19-80155-CRJ11        Doc 12     Filed 01/21/19 Entered 01/21/19 12:53:38            Desc Main
                                    Document      Page 1 of 14
 conspiracy, fraud, breach of contract and breach of fiduciary duties. The State Court scheduled a

 preliminary injunction hearing for Friday, January 18, 2019, at 9:00 a.m. On Thursday, January

 17, 2019 (the “Petition Date”), at 3:26 p.m., the Debtors instituted this bankruptcy proceeding.

           The Movants seek conversion of this case to one under chapter 7 of the Bankruptcy Code

 due to the Debtors’ conduct, particularly that of Shickles, in embezzling and misappropriating

 millions of dollars from the Movants. Under no circumstances should the Debtors be allowed to

 remain as debtors-in-possession. Conversion, rather than dismissal, is the appropriate remedy

 because it will allow for the appointment of a chapter 7 trustee to assume control of the bankruptcy

 estate and will continue to subject the Debtors to the jurisdiction of this Court. Additionally, the

 Movants seek relief from the automatic stay to permit the State Court to adjudicate the Civil Action

 and determine the underlying liability of the Debtors to Movants. Allowing the State Court to hear

 and determine state law claims gives effect to interests of federalism and preserves this Court’s

 resources (particularly in light of the present funding challenges facing federal courts). Based on

 the foregoing, this Court should convert the Debtors’ case to one under chapter 7 and modify or

 terminate the automatic stay to allow the State Court to determine the Debtors’ liability in the Civil

 Action.

                                           JURISDICTION

           1.     On the Petition Date, the Debtors filed a voluntary petition under chapter 11 of title

 11 of the United States Code, 11 U.S.C. § 101, et seq. (the “Bankruptcy Code”). Pursuant to

 sections 1107 and 1008 of the Bankruptcy Code, the Debtors currently are acting as debtors-in-

 possession and retain control over their assets.

           2.     This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

 Venue is proper in this Court pursuant to 28 U.S.C. § 1408.




                                                    2

Case 19-80155-CRJ11          Doc 12     Filed 01/21/19 Entered 01/21/19 12:53:38             Desc Main
                                      Document      Page 2 of 14
        3.       The statutory predicate for the relief requested in this Motion is 11 U.S.C. § 1112

 and § 362(d).

                                         BACKGROUND

                   The Debtor’s Employment Relationship with the Movants

        4.       Prior to the Petition Date, Shickles was a member and manager of 451 Press, LLC

 (“451 Press”). On March 30, 2010, Deep Blue became the owner of 451 Press, and in conjunction

 with the change in ownership, Shickles became an employee of Deep Blue.

        5.       Deep Blue is the parent company of Simple Helix, which in turn, is the parent

 company of Alpha (formerly known as SH Computing Services, LLC). Deep Blue’s members are

 Jada Leo, Karl Leo, Westmoreland and Shickles.

        6.       Shickles served as an officer and manager of Simple Helix from December 29, 2008

 until December 26, 2018.

        7.       Shickles was also an officer and manager of Deep Blue from March 30, 2010 until

 December 26, 2018, and its predecessor in interest 451 Press from September 15, 2006 through

 March 30, 2010.

        8.       On December 26, 2018, Shickles was removed as an officer and manager of Deep

 Blue, Simple Helix, and Alpha.

        9.       On January 3, 2019, Shickles abruptly resigned his employment.

                          Shickles’ Pre-Petition Conversion and Fraud

        10.      On December 28, 2018, the members of Deep Blue first learned of a PayPal account

 in the name of Simple Helix that Shickles had secretly operated from at least November 2007

 through January 2019 (the “Simple Helix PayPal Account”). Shickles suppressed the fact of the

 Simple Helix PayPal Account’s existence from Simple Helix’s other owners and investors.




                                                  3

Case 19-80155-CRJ11         Doc 12     Filed 01/21/19 Entered 01/21/19 12:53:38           Desc Main
                                     Document      Page 3 of 14
        11.     From January 5, 2012 through January 3, 2019, Simple Helix received from

 customers approximately $2,561,022.79 into the Simple Helix PayPal Account.

        12.     Upon information and belief, from January 5, 2012 through January 3, 2019,

 Debtors spent approximately $831,196.45 directly from the Simple Helix PayPal Account for

 almost exclusively personal expenses unrelated to any approved business expenditures.

        13.     Upon information and belief, from January 5, 2012 through January 3, 2019, the

 Debtors withdrew or transferred into their personal bank account(s), including, but not limited to

 their account with Wells Fargo with an account number ending in 5479 (the “Wells Fargo

 Account”), more than $1,664,819.93.

        14.     At the time Movants’ discovered the existence of the Simple Helix PayPal Account,

 the Wells Fargo Account was connected directly to the Simple Helix PayPal Account.

 Importantly, the Wells Fargo Account is the same account into which Simple Helix direct

 deposited Shickles’ paychecks.

        15.     The Debtors additionally used the Simple Helix PayPal Account to facilitate three

 (3) separate loans for their personal benefit. As of January 3, 2019, the total balance remaining

 owed on these three loans was approximately $58,317.25.

        16.     Upon information and belief, the Debtors have absconded and/or misappropriated

 additional funds from the Simple Helix PayPal Account, which amounts have yet to be discovered.

        17.     Upon information and belief, Shickles controlled and maintained two additional

 PayPal accounts, one in the name of Alpha (the “Alpha PayPal Account”) and one in the name of

 451 Press (the “451 PayPal Account,” and together with the Helix PayPal Account, the Alpha

 PayPal Account, the “PayPal Accounts”).




                                                 4

Case 19-80155-CRJ11        Doc 12     Filed 01/21/19 Entered 01/21/19 12:53:38           Desc Main
                                    Document      Page 4 of 14
          18.   Upon information and belief, the Debtors misappropriated and put to their own

 personal use funds belonging to Movants through the Alpha PayPal Account and the 451 PayPal

 Account

          19.   For the period from May 29, 2013 through January 3, 2017, as part of an internal

 review connected with an audit, Movants identified approximately $3,021,339.18 reimbursed or

 credited to Shickles for payments made on his personal American Express card. Movants made

 numerous requests for these American Express statements and vendor invoices to justify these

 expenses as business related. However, Shickles refused and failed to provide any documentation

 for these charges.

          20.   For the period from July 16, 2010 through May 9, 2016, Shickles personally, or at

 his direction, transferred into his own account, made cash withdrawals or made payment for

 personal expenditures in an amount of approximately $1,483,448.26. Movants have made requests

 from Shickles to justify these expenditures as legitimate business expenses, but he has refused to

 do so.

          21.   For the period from January 1, 2012 through December 10, 2017, Movants

 identified credits to Shickles’ payable account maintained by Simple Helix in the amount of

 $3,157,216.11 that were improperly entered by or on Shickles’ behalf into Simple Helix’s

 accounting software without providing the required supporting documentation or vendor invoices.

 These unverified and unsubstantiated credits resulted in overpayment to Shickles of approximately

 $3,068,371.87.

          22.   Further, Shickles obtained a loan in the name of Simple Helix and used the proceeds

 to purchase a 2018 Ford Expedition.




                                                 5

Case 19-80155-CRJ11        Doc 12     Filed 01/21/19 Entered 01/21/19 12:53:38           Desc Main
                                    Document      Page 5 of 14
          23.      On January 14, 2019, Shickles was arrested and charged with criminal felony theft

 related to these fraudulent pre-petition activities.

                     Temporary Restraining Order and Preliminary Injunction

          24.      In response to the rampant misappropriation and fraud perpetrated by the Debtors,

 on January 9, 2019, the Movants filed their Emergency Petition for Temporary Restraining Order

 and Preliminary Injunction (the “TRO Petition”) against Shickles in the State Court, seeking,

 among other things, a temporary restraining order and preliminary injunction prohibiting the

 Debtors from removing personal property from two warehouse located in Huntsville, Alabama

 (the “Warehouses”) and freezing the Wells Fargo Account.1

          25.      On January 10, 2019, the State Court entered a Temporary Restraining Order (the

 “TRO”), enjoining the Debtors from removing personal property from the Warehouses and

 freezing the Wells Fargo Account.2 The State Court additionally set the preliminary injunction for

 hearing on Friday, January 18, 2019. (See TRO, p. 2.)

          26.      The Movants filed an amended Verified Complaint against the Debtors on January

 14, 2019 (the “Verified Complaint”), bringing claims for intentional conversion, fraud, conspiracy,

 breach of contract, and breach of fiduciary duty.3

          27.      In connection with the Verified Complaint, the Movants filed a Motion for Pre-

 Judgment Seizure of Property (the “Replevin Motion”) on January 15, 2019.4 By Order dated

 January 17, 2019, the State Court also set the Replevin Motion for hearing on January 18, 2019.




 1
   A true and correct copy of the TRO Petition is attached hereto as Exhibit A.
 2
   A true and correct copy of the TRO is attached hereto as Exhibit B.
 3
   A true and correct copy of the Verified Complaint is attached hereto as Exhibit C.
 4
   A true and correct copy of the Replevin Motion is attached hereto as Exhibit D.


                                                          6

Case 19-80155-CRJ11             Doc 12      Filed 01/21/19 Entered 01/21/19 12:53:38      Desc Main
                                          Document      Page 6 of 14
                                           Debtor’s Chapter 11 Case

          28.      Only a day before the preliminary injunction hearing, the Debtors filed a voluntary

 petition for relief under Chapter 11 of the United States Bankruptcy Code on January 17, 2019.

          29.      According to the Debtors’ petition, the Movants are their only unsecured creditors.

 [See Doc. No. 1, pp. 8-10.]

                                                   ARGUMENT

 I.       MOTION TO CONVERT OR, IN THE ALTERNATIVE, DISMISS

          30.      Because of the Debtors’ pre-petition multi-million-dollar theft, fraud, and gross

 breach of fiduciary duties, this Court should grant the Movants relief under sections 1112 and

 convert the case to one under chapter 7.5

          A.       Because the Debtors filed the Petition in Bad Faith, this Court Should Convert
                   the Case to Chapter 7.

          31.      Section 1112 of the Bankruptcy Code provides that “on request of a party in

 interest, and after notice and a hearing, the court shall convert a case under this chapter to a case

 under chapter 7 or dismiss a case under this chapter, whichever is in the best interests of creditors




 5
   The Court could also fashion relief under § 1104 of the Bankruptcy Code and appoint a chapter 11 trustee. For the
 reasons stated in the Motion, conversion to chapter 7 and appointment of a chapter 7 trustee is the better and more
 efficient manner of proceeding. However, in the event the Court declines to convert or dismiss the case, the Court
 should appoint a chapter 11 trustee under section 1104. Section 1104 of the Bankruptcy Code provides that the Court
 “shall order the appoint of a trustee … for cause, including fraud, dishonesty, incompetence, or gross mismanagement
 of the affairs of the debtor by current management, either before or after the commencement of the case, or similar
 cause, but not including the number of holders of securities of the debtor or the amount of assets or liabilities of the
 debtor.” 11 U.S.C. § 1104(a)(1). ‘[O]nce “cause” is shown, the court must appoint a trustee.” In re PRS Ins. Group,
 Inc., 274 B.R. 381, 384 (Bankr. D. Del. 2001). As set out in the TRO Petition and Verified Complaint, the Debtors
 have engaged in numerous acts of fraudulent and dishonest behavior, by using Shickles’ position to siphon millions
 of dollars of corporate assets for their own personal benefit. Such pre-petition fraud constitutes clear grounds
 mandating the appointment a chapter 11 trustee (unless the case is converted). See In re PRS Ins. Group, Inc., 274
 B.R. at 385 (“Diversion of funds and misuse of corporate assets constitute fraud or dishonesty sufficient to warrant
 appointment of a trustee under section 1104(a)(1).”); In re Vaughan, 429 B.R. 14, 28 (Bankr. D.N.M. 2010) (finding
 cause based on millions of dollars of intercompany transfers, most of which were 1) probably not made with sound
 business judgment, 2) against the interests of the creditors of and investors in the transferring companies, and 3) not
 disclosed to the investors”).


                                                            7

Case 19-80155-CRJ11              Doc 12      Filed 01/21/19 Entered 01/21/19 12:53:38                        Desc Main
                                           Document      Page 7 of 14
 and the estate, for cause unless the court determines that the appointment under section 1104(a) of

 a trustee or an examiner is in the best interests of creditors and the estate.” 11 U.S.C. § 1112(b)(1).

         32.      Under section 1112, this Court may dismiss or convert a chapter 11 case filed in

 bad faith. See In re Piazza, 719 F.3d 1253, 1263–64 (11th Cir. 2013) (“[A]s interpreted by the

 Supreme Court and nearly every federal court of appeals, ‘for cause’ in §§ 1112(b) … includes

 bad faith or a lack of good faith.”) In fact, “every federal bankruptcy statute since the nineteenth

 century has ‘incorporated literally, or by judicial interpretation, a standard of good faith for the

 commencement, prosecution, and confirmation of bankruptcy proceedings.” Id. at 1265 (citing

 Little Creek Dev. Co. v. Commonwealth Mortg. Corp. (In re Little Creek Dev. Co.), 779 F.2d 1068,

 1071 (5th Cir. 1986)); cf. Neal v. Clark, 95 U.S. 704, 709, 24 L.Ed. 586 (1877); see also In re

 Piazza, 451 B.R. 608, 613 (Bankr. S.D. Fla. 2011) (“[O]ne of the primary policy aims of

 bankruptcy [is] to give the honest yet unfortunate debtor a fresh start—not the dishonest business

 person a head start” (citing In re O’Brien, 328 B.R. 669, 674 (Bankr. W.D.N.Y. 2005)).

         33.      “A comprehensive definition of good faith is not practical.” In re Kitchens, 702

 F.2d 885, 888 (11th Cir. 1983); Piazza, 719 F.3d at 1271 (“Bad faith does not lend itself to a strict

 formula.”). Rather, “[i]n light of its inherently discretionary nature, a totality-of-the-circumstances

 approach is the correct legal standard for determining bad faith.” Id.6 “The real test which still

 remains is the presence of the honest intention of the debtor, the actual need, and the ability to

 effectuate the aim of the reorganization.” In re Serfass, 325 B.R. 901, 906 (Bankr. M.D. Fla. 2005)

 (quoting In re Julius Roehrs, 115 F.2d 723 (3d Cir.1940)).




 6
   Movants note that the Piazza Court analyzed the “bad faith” standard under section 707(a). Akin to section 1112,
 section 707(a) allows a bankruptcy court to dismiss a chapter 7 case for cause. See 11 U.S.C. § 707. The Piazza Court
 concluded that pre-petition “bad faith” constituted cause under section 707 (a). 719 F.3d at 1262.


                                                          8

Case 19-80155-CRJ11             Doc 12      Filed 01/21/19 Entered 01/21/19 12:53:38                      Desc Main
                                          Document      Page 8 of 14
         34.      Applying this totality of the circumstances test, the Bankruptcy Court for the

 Middle District of Florida stated as follows:

         The hallmarks of bad faith in filing a Petition are: (1) pre-petition litigations already
         pending in the state court between the parties; (2) it is basically a two party dispute;
         (3) the debtor is either solvent or it has very few unsecured debts which the debtor
         is able to meet; (4) the Petition is filed for an improper purpose; (5) there is no need
         for reorganization and the filing was for the sole purpose to use the judicial
         resources of the bankruptcy court, most likely under the assumption that the debtor
         will receive a more favorable treatment in the bankruptcy court then it had received
         so far in the state court, and (6) there is no ability or sincere desire to reorganize the
         financial affairs of the debtor.

 Id. at 905-06.

         35.      Each of these factors exist in the present case. As clearly set out in the Debtors’

 petition, this bankruptcy case concerns a dispute between the Movants and the Debtors that is the

 subject of pending litigation in the State Court. The Debtors’ filing came less than 24 hours before

 an evidentiary hearing in the State Court on the Movants’ requests for a preliminary injunction and

 pre-judgment seizure. Moreover, the only unsecured debts that the Debtors identified are those

 owing to the Movants. Bankruptcy courts across the country have found that litigants cannot use

 the chapter 11 process as a state court litigation tactic. See id. at 906 (“Generally, the courts do

 not condone the use of Chapter 11 to resolve two-party disputes in the bankruptcy court when such

 litigation is still pending in a non-bankruptcy forum prior to the commencement of the case.”); In

 re FL. Invest. USA Inc., No. 13-10814-A-11, 2013 WL 4039807, at *3 (Bankr. E.D. Cal. Aug. 7,

 2013) (“Here, the court finds that the debtor's filing of its Chapter 11 petition was a litigation tactic

 and, therefore, lacks good faith.”); In re Dixie Broad., Inc., 871 F.2d 1023, 1026–27 (11th Cir.

 1989) (“The evidence of bad faith in this case includes … the filing of the petition during a lunch

 recess in eleventh-hour court ordered settlement negotiations in the state court litigation.”).

         36.      The Movants believe conversion, rather than dismissal, is in the best interests of

 the bankruptcy estate to allow a chapter 7 trustee to assume control of and preserve any purported


                                                     9

Case 19-80155-CRJ11          Doc 12     Filed 01/21/19 Entered 01/21/19 12:53:38                Desc Main
                                      Document      Page 9 of 14
 property of the estate, including funds in the Wells Fargo Account and property located in the

 Warehouses, investigate potential claims and avoidance actions of the estate, and otherwise

 provide for an orderly administration of this bankruptcy case. Allowing the Debtors to remain as

 debtors-in-possession would require the Debtors to investigate themselves. As evidenced by the

 Debtors’ prepetition conduct, particularly that of Shickles, this Court cannot rely on the Debtors

 to properly exercise their fiduciary duties in the best interests of the bankruptcy estate or their

 creditors. See In re Climate Control Mech. Servs., Inc., 585 B.R. 192 (Bankr. M.D. Fla. 2018)

 (stating that individual chapter 11 debtors owe fiduciary duties to their creditors to act in best

 interests of the bankruptcy estate, requiring them to place the interests of their creditors ahead of

 their own).

         B.      Alternatively, if this Court Declines to Convert to Chapter 7, this Court Should
                 Then Decline to Exercise Jurisdiction over the Dispute between the Movants and
                 the Debtors.

         37.     The Bankruptcy Code provides that “[t]he court, after notice and a hearing, may

 dismiss a case under this title, or may suspend all proceedings in a case under this title, at any time

 if … the interests of creditors and the debtor would be better served by such dismissal or

 suspension.” 11 U.S.C. § 305(a)(1). “Bankruptcy is an equitable remedy. When it is invoked to

 accomplish ends inconsistent with its equitable purposes, the bankruptcy court must dismiss the

 proceeding.” Sapphire Dev., LLC v. McKay, 549 B.R. 556, 558 (D. Conn. 2016). As discussed

 above, the Debtors have filed this proceeding in bad faith to hinder Movants’ ability to recover

 funds misappropriated and stolen by Shickles, and this Court should decline to exercise

 jurisdiction.

         38.     Under section 305, “a court should not take jurisdiction over a two-party dispute,

 unless special circumstances exist.” In re Axl Industries, Inc., 127 B.R. 482, 484 (S.D. Fla.

 1991), aff'd in part, appeal dismissed in part sub nom. Remex Elecs. v. AXL Industries, 977 F.2d


                                                   10

Case 19-80155-CRJ11         Doc 12 Filed 01/21/19 Entered 01/21/19 12:53:38                  Desc Main
                                  Document    Page 10 of 14
 598 (11th Cir. 1992). In the present case, the issues raised in the Civil Action between Movants

 and Debtors should be decided in the State Court prior to any attempted reorganization or

 liquidation. Consequently, this Court should dismiss or suspend these proceedings until the issues

 in the Civil Action are resolved. See In re Mazzocone, 183 B.R. 402, 421 (Bankr. E.D. Pa. 1995)

 (“Because a bankruptcy court is often not the proper forum in which to adjudicate non-bankruptcy

 issues, litigation of such issues is frequently best left to the state courts and should not be imposed

 upon this specialty court unless necessary to resolve a bankruptcy-centered dispute.”); In re

 Duratech Industries, Inc., 241 B.R. 291, 300 (Bankr. E.D.N.Y. 1999) (“[A]ll the ‘action’ is going

 on before the District Court, and until those matters are decided, there can be no meaningfully

 informed role for this Court to play in moving the chapter 11 case along to confirmation, dismissal,

 or conversion.”); In re Gabriel Techs. Corp., 13-30341, 2013 WL 5550391, at *5 (Bankr. N.D.

 Cal. Oct. 7, 2013) (“[T]he overwhelming interests of creditors generally support suspending these

 Chapter 11 cases and letting the Appeals run their course. If Qualcomm wins there are not many

 options left for Debtors and if Debtors prevail, the court can revisit the future conduct of these

 cases.”).

 II.    MOTION FOR RELIEF FROM STAY

        39.     Under section 362 of the Bankruptcy Code, “the court shall grant relief from the

 stay provided … for cause.” 11 U.S.C. § 362(d)(1). Courts consider various factors in determining

 whether cause exists to lift the stay to allow litigation to proceed in an alternate forum, including:

         whether relief would result in a partial or complete resolution of the issues; …
         whether the other proceeding involves the debtor as a fiduciary; … the interests of
         judicial economy and the expeditious and economical resolution of litigation; …
         whether the parties are ready for trial in the other proceeding; and … impact of the
         stay on the parties and the balance of the harms.

 In re Mid-A. Handling Sys., LLC, 304 B.R. 111, 130 (Bankr. D.N.J. 2003) (citations omitted).




                                                   11

Case 19-80155-CRJ11         Doc 12 Filed 01/21/19 Entered 01/21/19 12:53:38                  Desc Main
                                  Document    Page 11 of 14
        40.     In the present case, the parties were set for an evidentiary hearing on the merits

 within 24 hours of the filing of the petition. Moreover, due to the recent federal government

 shutdown, judicial economy favors resolving Movants’ non-core state law claims against the

 Debtors in the State Court. Bankruptcy courts routinely grant relief from stay to state court

 litigants to proceed against the Debtors as to liability in the more efficient forum. See In re Tricare

 Rehab. Sys., Inc., 181 B.R. 569, 578–79 (Bankr. N.D. Ala. 1994) (“[T]his Court finds that there is

 cause under section 362(d) to grant the Movant's motion for relief from the stay and allow her to

 continue her state court lawsuit against the Debtor, provided that any judgment she may receive

 from the state court may be executed only by way of the filing of a proof of claim in this bankruptcy

 case.”); In re Mid-A. Handling Sys., LLC, 304 B.R. 111, 130 (Bankr. D.N.J. 2003) (“Permitting

 the state court litigation to proceed will result in a complete resolution of the issue of Mid–

 Atlantic's alleged liability to Maintainco.”). This Court should grant relief from the automatic

 stay, allow the State Court to determine the Debtors underlying liability, and retain jurisdiction

 over the administration of the bankruptcy estate once that liability is determined.

        WHEREFORE, Movants respectfully requests that the Court enter an order:

        (i)     Converting this case to chapter 7 and granting the Movants relief from stay to
                determine liability in the Civil Action; or, in the alternative,

        (ii)    Appointing a chapter 11 trustee for cause and granting the Movants relief from stay
                to determine liability in the Civil Action; or, in the further alternative;

        (iii)   Dismissing this case; or, in the further alternative;

        (iv)    At the absolute minimum, granting the Movants relief from stay to determine
                liability in the Civil Action.

 The Movants further request that the Court grant such further and additional relief as the Court

 deems just and proper.




                                                   12

Case 19-80155-CRJ11         Doc 12 Filed 01/21/19 Entered 01/21/19 12:53:38                  Desc Main
                                  Document    Page 12 of 14
                                     Respectfully submitted,

                                     /s/ Kevin C. Gray
                                     Kevin C. Gray
                                     Andrew J. Shaver
                                     BRADLEY ARANT BOULT CUMMINGS LLP
                                     200 Clinton Avenue West, Suite 900
                                     Huntsville, AL 35801
                                     Tel: (256) 517-5150
                                     Email: kgray@bradley.com
                                             ashaver@bradley.com

                                     -and-

                                     Brian J. Richardson
                                     LEO LAW FIRM, LLC
                                     200 Randolph Ave.
                                     Huntsville, AL 35801
                                     Tel: (256) 539-6000
                                     Email: bricahrdson@leo-law.com

                                     Attorneys for Movants Simple Helix, LLC, Deep Blue
                                     Holdings, LLC, Alpha Hosting, LLC, The
                                     Westmoreland Company, Inc., Karl Leo, and Jada
                                     Leo




                                       13

Case 19-80155-CRJ11   Doc 12 Filed 01/21/19 Entered 01/21/19 12:53:38        Desc Main
                            Document    Page 13 of 14
                                  CERTIFICATE OF SERVICE


          I hereby certify that on January 21, 2019, I electronically filed the foregoing with the Clerk
 of the Court and served the following using the CM/ECF system which will send notification to
 all parties of record, including the following:

        Kevin D. Heard
        HEARD, ARY & DAURO, LLC
        303 Williams Avenue SW
        Park Plaza Suite 921
        Huntsville, AL 35801
        Proposed Counsel to the Debtors

        Richard M. Blythe
        Post Office Box 3045
        400 Well Street NE, Room 236
        Decatur, Alabama 35602
        Bankruptcy Administrator


                                                        /s/ Kevin C. Gray
                                                        Of Counsel




                                                   14

Case 19-80155-CRJ11         Doc 12 Filed 01/21/19 Entered 01/21/19 12:53:38                  Desc Main
                                  Document    Page 14 of 14
